The opinion of the Court was by
Weston C. J.
The note in question, having been made pay-
able to a feme covert, was in the eye of the law a note to the husband, and became instantly his property. Barlow v. Bishop, 1 East, 432; Commonwealth v. Manley & al. 12 Pick. 173. The interest being in the husband, he alone could transfer it by indorsement. The indorsement of the wife could have no legal validity. She did not profess to act in behalf of her husband. The case cited from East is precisely in point; and it was there decided, that the indorsement of a feme covert to whom a negotiable note was given, could transfer no interest.
The case states, that the husband sold the note to the plaintiff, before it became due. If he had then indorsed it, and the plaintiff had received it bona fide, in the due course of business, without notice of the want of consideration,-the defence could not have been sustained. An assignment in any other form, places the assignee in no better condition, than the original holder. This was decided in the case of Calder v. Bellington, 15 Maine R. 398. The indorsement of the husband, after the maturity of the note, did not preclude the defence.

Judgment on the verdict.